Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF OREGON

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                NORPAC Foods, Inc.

2.   All other names debtor       DBA Stayton Canning Company
     used in the last 8 years     DBA North Pacific Canners & Packers
     Include any assumed          DBA NORPAC's Oregon Agricultural Center
     names, trade names and       FDBA NORPAC Services
     doing business as names      FDBA NORPAC Food Sales

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3225 25th St. SE                                                POB 14444
                                  Salem, OR 97309                                                 Salem, OR 97309
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Marion                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.norpac.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                            Case 19-62584-pcm11                   Doc 1        Filed 08/22/19
Debtor    NORPAC Foods, Inc.                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                3114

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                               Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                               Case 19-62584-pcm11                   Doc 1        Filed 08/22/19
Debtor   NORPAC Foods, Inc.                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                                                                     50,001-100,000
                                                                                 5001-10,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                          Case 19-62584-pcm11                      Doc 1        Filed 08/22/19
Debtor    NORPAC Foods, Inc.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      August 22, 2019
                                                  MM / DD / YYYY


                             X   /s/ Shawn Campbell                                                       Shawn Campbell
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Albert N. Kennedy                                                     Date August 22, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Albert N. Kennedy 821429
                                 Printed name

                                 Tonkon Torp LLP
                                 Firm name

                                 1600 Pioneer Tower
                                 888 SW Fifth Ave
                                 Portland, OR 97204-2099
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     503-221-1440                  Email address      albert.kennedy@tonkon.com

                                 821429 OR
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                           Case 19-62584-pcm11                      Doc 1        Filed 08/22/19
Debtor     NORPAC Foods, Inc.                                                               Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF OREGON

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Hermiston Foods, LLC                                                    Relationship to you               Affiliate
District   Oregon                                     When     8/22/19             Case number, if known
Debtor     Quincy Foods, LLC                                                       Relationship to you               Affiliate
District   Oregon                                     When     8/22/19             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 5
                                            Case 19-62584-pcm11                Doc 1       Filed 08/22/19
 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtor

12

13                             UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15   In re                                                             Case No.
16   NORPAC Foods, Inc.,                                               DISCLOSURE OF COMPENSATION
                                                                       OF ATTORNEYS FOR DEBTOR
17                                   Debtor.                           PURSUANT TO RULE 2016(b)
18
                      Tonkon Torp LLP ("Tonkon"), pursuant to Bankruptcy Rule 2016(b), states
19
     that:
20
                      1.      Tonkon has been engaged by Debtor herein to act as its general
21
     bankruptcy counsel in this case.
22
                      2.      In the 12 months preceding the filing of this Chapter 11 case, Tonkon
23
     received the payments set forth in its Rule 2014 Verified Statement for Proposed
24
     Professional. As of August 22, 2018, Tonkon also held a retainer balance of $10,000 from
25
     NORPAC Foods, Inc. in its trust account. Tonkon received additional retainer payments
26

Page 1 of 2 - DISCLOSURE OF COMPENSATION OF ATTORNEYS FOR DEBTOR
              PURSUANT TO RULE 2016(b)
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                           Case 19-62584-pcm11                Doc 1            Filed 08/22/19
 1   from NORPAC Foods, Inc. of $50,000 on July 16, 2019, $250,000 on August 16, 2019, and

 2   $250,000 on August 22, 2019. Immediately prior to filing the Petition, $102,151 was applied

 3   from the retainer to current fees and costs incurred prior to the Petition, which includes the

 4   bankruptcy filing fee of $1,717. The remaining retainer balance of $457,849 is held in

 5   Tonkon's trust account. All payments were made to Tonkon by Debtor.

 6                  3.      The filing fee for commencing this Chapter 11 case will be paid in full.

 7                  4.      The payments to be made by Debtor to Tonkon for legal services,

 8   filing fees, and costs incurred in or in connection with this case will be from Debtor and from

 9   property of the bankruptcy estate. Tonkon has not shared or agreed to share with any person,

10   other than its members, any compensation paid or to be paid.

11                  DATED this 22nd day of August, 2019.

12                                                      TONKON TORP LLP
13

14                                                      By /s/ Albert N. Kennedy
                                                           Albert N. Kennedy, OSB NO. 821429
15                                                         Timothy J. Conway, OSB No. 851752
                                                           Michael W. Fletcher, OSB No. 010448
16                                                         Ava L. Schoen, OSB No. 044072
                                                           Attorneys for Debtor
17
                                                               009684/00004/10283124v1
18

19

20

21

22

23

24

25

26

Page 2 of 2 - DISCLOSURE OF COMPENSATION OF ATTORNEYS FOR DEBTOR
              PURSUANT TO RULE 2016(b)
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                         Case 19-62584-pcm11               Doc 1            Filed 08/22/19
 Fill in this information to identify the case:
 Debtor name NORPAC Foods, Inc.
 United States Bankruptcy Court for the: DISTRICT OF OREGON                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Henningsen Cold                 Eric Mauss                     Goods/Services                                                                                        $1,262,557.36
 Storage Co                      eric.mauss@henni               Provided
 POB 35146 #40032                ngsen.com
 Seattle WA                      503-531-5400
 98124-2146
 Fessler Farms Inc.              Robert Fessler                 Goods/Services                                                                                        $1,096,499.55
 12096                           bobf@woodburnnu                Provided
 Monitor-Mckee Rd                rsery.com
 Woodburn OR 97071               503-559-1470
 Ampac Flexibles                 Chuck Koth                     Goods/Services                                                                                        $1,082,078.23
 25366 Network Pl                Charles.Koth@pro               Provided
 Chicago IL                      ampac.com
 60673-1253                      513-551-1268
 AG Reserves dba                 Mark Millard                   Goods/Services                                                                                          $916,250.67
 AgriNorthwest                   mmillard@agrinw.c              Provided
 POB 2308                        om
 Pasco WA 99302                  541-945-1811
 J&M Farming                     Dan McCarty                    Goods/Services                                                                                          $802,573.12
 27471 Mccarty                                                  Provided
 Ranch Lane                      danmccarty.dm@g
 Echo OR 97826                   mail.com
                                 541-376-8157
 Terminal Freezers               Cris McMahon    Goods/Services                                                                                                         $579,308.33
 LLC                             cmcmahon@lineag Provided
 POB 101389                      elogistics.com
 Pasadena CA                     402-891-2549
 91189-1389
 VLM Foods USA Ltd               Dianne Beaudry                 Goods/Services                                                                                          $547,010.55
 C/O KBC Bank Lock               dianne@ardovlm.c               Provided
 Box #160                        om
 1177 Avenue of the              514-426-4100
 Americas ICM Dept
 New York NY 10036
 Marbran USA LC                  Fernanda Guajardo Goods/Services                                                                                                       $518,600.55
 POB 202473                      fguajardo@marbra Provided
 Dallas TX                       n.com
 75320-2473                      956-630-2941


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                      Case 19-62584-pcm11                     Doc 1          Filed 08/22/19
 Debtor    NORPAC Foods, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 KYWA International              Jordan Wick       Goods/Services                                                                                                       $404,854.30
 Group LLC                       jordan@kywaintern Provided
 5335 Meadows Rd                 ational.com
 Suite 370                       5036390300
 Lake Oswego OR
 97035
 Butler Farms LLC                Tim & Joani                    Goods/Services                                                                                          $404,774.96
 10704 Mill Creek Rd             butlerfarms@wvi.c              Provided
 SE                              om
 Aumsville OR 97325              503-749-1701
 Martin Bros                     Natalea Koehn                  Trade Liability                                                                                         $400,141.06
 POB 69                          nkoehn@martinbro
 Cedar Falls IA 50613            s.com
                                 319-273-9782
 Keudell Farms Inc.              Scott Nienke                   Goods/Services                                                                                          $392,543.19
 12444 West Stayton              kfi@wvi.com                    Provided
 Rd SE                           503-507-9567
 Aumsville OR 97325
 Greg & Stan Herr                Stan Herr        Goods/Services                                                                                                        $381,818.87
 9631 Selah Springs              stan9631@aol.com Provided
 Rd NE                           503-510-7090
 Silverton 97381
 Panda Express                   Toby Selogdji     Trade Liability                                                                                                      $351,263.56
 1683 Walnut Grove               Toby-selogdji@pan
 Avenue                          darg.com
 Rosemead CA 91770               626-372-8433
 Expor-San Antonio               Rosi Alequin      Goods/Services                                                                                                       $330,858.34
 PMB 550                         RosiA@rfsltd.com Provided
 10800 Alpharetta                770-993-0030
 Hwy Suite 208
 Roswell
 30076-1474
 Haener Living Trust             Del Haener                     Goods/Services                                                                                          $320,337.48
 11644 Ehlen Rd                  delhaener@gmail.c              Provided
 Aurora OR 97002                 om
                                 503-559-1451
 Obersinner Farms                David                          Goods/Services                                                                                          $306,881.29
 Inc.                            marge@obersinner               Provided
 7886 North Howell               nursery.com
 Rd NE                           503-873-4004
 Silverton OR 97381
 Supervalu Urbana                Ashley              Trade Liability                                                                                                    $302,490.12
 POB 990                         Eland-Smithburg
 Minneapolis MN                  ashley.e.eland-smit
 55440                           hburg@supervalu.
                                 com
                                 952-932-1987
 Winco Foods                     Susan Barry         Trade Liability                                                                                                    $301,004.24
 POB 52                          Susan.Barry@winc
 Boise ID 95358                  ofoods.com
                                 208-672-2471



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                      Case 19-62584-pcm11                     Doc 1          Filed 08/22/19
 Debtor    NORPAC Foods, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Unipro             Beverly DeShon                              Trade Liability                                                                                         $297,763.65
 POB 405762         deshon@unipro.co
 Atlanta GA         m
 30384-5762         770-799-7408
 Teamsters Local 760Leonard Crouch                              Union                                                                                             Unknown but in
 1211 W Lincoln Ave leonard@teamsters                                                                                                                                  excess of
 Yakima WA 98902    760.org                                                                                                                                             $250,000
                    509-452-7194
 Cannery Local 670  Michael                                     Union                                                                                             Unknown but in
 POB 3048           Beranbaum                                                                                                                                          excess of
 Salem OR 97302     mberanbaum@tea                                                                                                                                      $250,000
                    mster670.org
                    503-378-1444
 Western Conference 206-329-4900                                Health/Welfare                                                                                    Unknown but in
 of Teamsters                                                   trust, Pension                                                                                         excess of
 Pension Trust Fund                                             trust                                                                                                   $250,000
 POB 34080
 Seattle WA 98124
 Oregon Processors William C Earhart                            Health/Welfare                                                                                    Unknown but in
 Employees Trust    Company, Inc.                               trust, Pension                                                                                         excess of
 Unit 33            info@wcearhart.co                           trust                                                                                                   $250,000
 c/o US Bank POB    m
 4500               1-800-547-1314
 Portland OR 97208




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                      Case 19-62584-pcm11                     Doc 1          Filed 08/22/19
 Fill in this information to identify the case:

 Debtor name         NORPAC Foods, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 22, 2019                         X /s/ Shawn Campbell
                                                                       Signature of individual signing on behalf of debtor

                                                                       Shawn Campbell
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




                                                 Case 19-62584-pcm11                        Doc 1           Filed 08/22/19
 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
        Direct Dial: 503.802.2013
 2      Facsimile: 503.972.3713
        E-Mail:      albert.kennedy@tonkon.com
 3   Timothy J. Conway, OSB No. 851752
        Direct Dial: (503) 802-2027
 4      Facsimile: (503) 972-3727
        E-Mail:      tim.conway@tonkon.com
 5   Michael W. Fletcher, OSB No. 010448
        Direct Dial: (503) 802-2169
 6      Facsimile: (503) 972-3867
        E-Mail:      michael.fletcher@tonkon.com
 7   Ava L. Schoen, OSB No. 044072
        Direct Dial: (503) 802-2143
 8      Facsimile: (503) 972-3843
        E-Mail:      ava.schoen@tonkon.com
 9   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
10   Portland, OR 97204-2099

11           Attorneys for Debtor

12

13                             UNITED STATES BANKRUPTCY COURT
14                                       DISTRICT OF OREGON
15   In re                                                             Case No.
16   NORPAC Foods, Inc.,                                               CERTIFICATE OF SERVICE OF LIST
                                                                       OF CREDITORS HOLDING 20
17                                   Debtor.                           LARGEST UNSECURED CLAIMS ON
                                                                       THE U.S. TRUSTEE
18

19                    I hereby certify that I served (1) a copy of the List of Creditors Holding 20
20   Largest Unsecured Claims; (2) address mailing labels for Debtor, Debtor's attorney, and a
21   contact person for each creditor on the list; and (3) this Certificate of Service, on the U.S.
22   Trustee at 620 SW Main Street, Room 213, Portland, Oregon 97205, by mailing copies
23   ***
24   ***
25   ***
26   ***

Page 1 of 2 - CERTIFICATE OF SERVICE OF LIST OF CREDITORS HOLDING 20 LARGEST
              UNSECURED CLAIMS ON THE U.S. TRUSTEE
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                          Case 19-62584-pcm11                 Doc 1            Filed 08/22/19
 1   thereof to the address set forth and depositing in the U.S. mail at Portland, Oregon on August

 2   22, 2019.

 3                     DATED this 22nd day of August, 2019.

 4                                                     TONKON TORP LLP
 5

 6                                                     By /s/ Albert N. Kennedy
                                                          Albert N. Kennedy, OSB NO. 821429
 7                                                        Timothy J. Conway, OSB No. 851752
                                                          Michael W. Fletcher, OSB No. 010448
 8                                                        Ava L. Schoen, OSB No. 044072
                                                          Attorneys for Debtor
 9

10

11   009684/00004/10287998v1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 2 of 2 - CERTIFICATE OF SERVICE OF LIST OF CREDITORS HOLDING 20 LARGEST
              UNSECURED CLAIMS ON THE U.S. TRUSTEE
                                               Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                           Case 19-62584-pcm11            Doc 1            Filed 08/22/19
